
	

113 HR 2124 IH: Keeping the Promise of IRCA Act
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2124
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Barrow of Georgia
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Homeland Security,
			 Ways and Means,
			 Armed Services, and
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Immigration and Nationality Act to improve
		  worksite enforcement, prevent crime, and gain operational control of the
		  borders, and for other purposes.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Keeping the Promise of IRCA
			 Act.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title.
					Title I—Worksite Enforcement That Works
					Sec. 101. Employment eligibility verification
				process.
					Sec. 102. Employment eligibility verification
				system.
					Sec. 103. Recruitment, referral, and continuation of
				employment.
					Sec. 104. Good faith defense.
					Sec. 105. Repeal.
					Sec. 106. Penalties.
					Title II—Crime Prevention and Penalties
					Sec. 201. Establishment of electronic birth and death
				registration systems.
					Sec. 202. Enhanced penalties for document fraud.
					Sec. 203. Alien smuggling and terrorism prevention.
					Sec. 204. Eligibility for State criminal alien assistance
				program funding.
					Sec. 205. ICE immigration enforcement agents.
					Sec. 206. ICE detention enforcement officers.
					Sec. 207. Additional ICE deportation officers and support
				staff.
					Sec. 208. Assisting gang and drug task forces.
					Sec. 209. Protecting communities.
					Sec. 210. Protecting public safety and removing criminal
				aliens.
					Sec. 211. Pilot program for electronic field
				processing.
					Sec. 212. Restricting visas for countries that refuse to
				repatriate their nationals.
					Sec. 213. Additional ICE detention space.
					Sec. 214. Additional immigration judgeships and law
				clerks.
					Sec. 215. Additional ICE prosecutors.
					Sec. 216. Ensuring the safety of ICE officers and
				agents.
					Sec. 217. ICE Advisory Council.
					Title III—Gaining Operational Control of America’s
				Borders
					Sec. 301. Automated entry-exit control system.
					Sec. 302. Measuring border security.
					Sec. 303. National strategy to achieve operational control of
				America’s borders.
					Sec. 304. Improving border technology.
					Sec. 305. Ensuring the safety of border patrol
				agents.
				
			IWorksite
			 Enforcement That Works
			101.Employment
			 eligibility verification process
				(a)In
			 generalSection 274A(b) of
			 the Immigration and Nationality Act (8
			 U.S.C. 1324a(b)) is amended to read as follows:
					
						(b)Employment
				eligibility verification process
							(1)New hires,
				recruitment, and referralThe
				requirements referred to in paragraphs (1)(B) and (3) of subsection (a) are, in
				the case of a person or other entity hiring, recruiting, or referring an
				individual for employment in the United States, the following:
								(A)Attestation
				after examination of documentation
									(i)AttestationOn the date of hire (as defined in
				subsection (h)(4)), the person or entity shall attest, under penalty of perjury
				and on a form, including electronic and telephonic formats, designated or
				established by the Secretary by regulation not later than 6 months after the
				date of the enactment of the Keeping the
				Promise of IRCA Act, that it has verified that the individual is
				not an unauthorized alien by—
										(I)obtaining from the
				individual the individual’s social security account number and recording the
				number on the form (if the individual claims to have been issued such a
				number), and, if the individual does not attest to United States nationality
				under subparagraph (B), obtaining such identification or authorization number
				established by the Department of Homeland Security for the alien as the
				Secretary of Homeland Security may specify, and recording such number on the
				form; and
										(II)examining—
											(aa)a document relating to the individual
				presenting it described in clause (ii); or
											(bb)a document relating to the individual
				presenting it described in clause (iii) and a document relating to the
				individual presenting it described in clause (iv).
											(ii)Documents
				evidencing employment authorization and establishing identityA
				document described in this subparagraph is an individual’s—
										(I)unexpired United
				States passport or passport card;
										(II)unexpired
				permanent resident card that contains a photograph;
										(III)unexpired
				employment authorization card that contains a photograph;
										(IV)in the case of a nonimmigrant alien
				authorized to work for a specific employer incident to status, a foreign
				passport with Form I–94 or Form I–94A, or other documentation as designated by
				the Secretary specifying the alien’s nonimmigrant status as long as the period
				of status has not yet expired and the proposed employment is not in conflict
				with any restrictions or limitations identified in the documentation;
										(V)passport from the Federated States of
				Micronesia (FSM) or the Republic of the Marshall Islands (RMI) with Form I–94
				or Form I–94A, or other documentation as designated by the Secretary,
				indicating nonimmigrant admission under the Compact of Free Association Between
				the United States and the FSM or RMI; or
										(VI)other document
				designated by the Secretary of Homeland Security, if the document—
											(aa)contains a photograph of the individual and
				biometric identification data from the individual and such other personal
				identifying information relating to the individual as the Secretary of Homeland
				Security finds, by regulation, sufficient for purposes of this clause;
											(bb)is
				evidence of authorization of employment in the United States; and
											(cc)contains security
				features to make it resistant to tampering, counterfeiting, and fraudulent
				use.
											(iii)Documents
				evidencing employment authorizationA document described in this subparagraph
				is an individual's social security account number card (other than such a card
				which specifies on the face that the issuance of the card does not authorize
				employment in the United States).
									(iv)Documents
				establishing identity of individualA document described in this
				subparagraph is—
										(I)an individual's unexpired State issued
				driver’s license or identification card if it contains a photograph and
				information such as name, date of birth, gender, height, eye color, and
				address;
										(II)an individual’s unexpired U.S. military
				identification card;
										(III)an individual's unexpired Native American
				tribal identification document issued by a tribal entity recognized by the
				Bureau of Indian Affairs; or
										(IV)in the case of an individual under 18 years
				of age, a parent or legal guardian’s attestation under penalty of law as to the
				identity and age of the individual.
										(v)Authority to
				prohibit use of certain documentsIf the Secretary of Homeland
				Security finds, by regulation, that any document described in clause (i), (ii),
				or (iii) as establishing employment authorization or identity does not reliably
				establish such authorization or identity or is being used fraudulently to an
				unacceptable degree, the Secretary may prohibit or place conditions on its use
				for purposes of this paragraph.
									(vi)SignatureSuch attestation may be manifested by
				either a hand-written or electronic signature.
									(B)Individual
				attestation of employment authorization
									(i)In
				generalDuring the
				verification period (as defined in subparagraph (F)), the individual shall
				attest, under penalty of perjury on the form designated or established for
				purposes of subparagraph (A), that the individual is a citizen or national of
				the United States, an alien lawfully admitted for permanent residence, or an
				alien who is authorized under this Act or by the Secretary of Homeland Security
				to be hired, recruited, or referred for such employment. Such attestation may
				be manifested by either a hand-written or electronic signature. The individual
				shall also provide that individual’s social security account number (if the
				individual claims to have been issued such a number), and, if the individual
				does not attest to United States nationality under this subparagraph, such
				identification or authorization number established by the Department of
				Homeland Security for the alien as the Secretary may specify.
									(ii)Criminal
				penalty
										(I)OffensesAny individual who, pursuant to clause (i),
				provides a social security account number or an identification or authorization
				number established by the Secretary of Homeland Security that belongs to
				another person, knowing that the number does not belong to the individual
				providing the number, shall be fined under title 18, United States Code,
				imprisoned not less than 1 year and not more than 15 years, or both. Any
				individual who, pursuant to clause (i), provides, during and in relation to any
				felony violation enumerated in
				section
				1028A(c) of title 18, United States Code, a social security
				account number or an identification or authorization number established by the
				Secretary of Homeland Security that belongs to another person, knowing that the
				number does not belong to the individual providing the number, in addition to
				the punishment provided for such felony, shall be fined under title 18, United
				States Code, imprisoned for a term of 2 years, or both.
										(II)Consecutive
				sentenceNotwithstanding any other provision of law—
											(aa)a
				court shall not place on probation any individual convicted of a violation of
				this clause;
											(bb)except as
				provided in item (dd), no term of imprisonment imposed on an individual under
				this section shall run concurrently with any other term of imprisonment imposed
				on the individual under any other provision of law, including any term of
				imprisonment imposed for the felony enumerated in
				section
				1028A(c) of title 18, United States Code, during which the
				violation of this section occurred;
											(cc)in
				determining any term of imprisonment to be imposed for the felony enumerated in
				section
				1028A(c) of title 18, United States Code, during which the
				violation of this clause occurred, a court shall not in any way reduce the term
				to be imposed for such crime so as to compensate for, or otherwise take into
				account, any separate term of imprisonment imposed or to be imposed for a
				violation of this clause; and
											(dd)a
				term of imprisonment imposed on an individual for a violation of this clause
				may, in the discretion of the court, run concurrently, in whole or in part,
				only with another term of imprisonment that is imposed by the court at the same
				time on that individual for an additional violation of this clause, except that
				such discretion shall be exercised in accordance with any applicable guidelines
				and policy statements issued by the United States Sentencing Commission
				pursuant to section
				994 of title 28, United States Code.
											(C)Retention of
				verification form and verification
									(i)In
				generalAfter completion of such form in accordance with
				subparagraphs (A) and (B), the person or entity shall—
										(I)retain a paper, microfiche, microfilm, or
				electronic version of the form and make it available for inspection by officers
				of the Department of Homeland Security, the Special Counsel for
				Immigration-Related Unfair Employment Practices, or the Department of Labor
				during a period beginning on the date of the recruiting or referral of the
				individual, or, in the case of the hiring of an individual, the date on which
				the verification is completed, and ending—
											(aa)in
				the case of the recruiting or referral of an individual, 3 years after the date
				of the recruiting or referral; and
											(bb)in the case of the hiring of an individual,
				the later of 3 years after the date the verification is completed or one year
				after the date the individual’s employment is terminated; and
											(II)during the verification period (as defined
				in subparagraph (F)), make an inquiry, as provided in subsection (d), using the
				verification system to seek verification of the identity and employment
				eligibility of an individual.
										(ii)Confirmation
										(I)Confirmation
				receivedIf the person or
				other entity receives an appropriate confirmation of an individual’s identity
				and work eligibility under the verification system within the time period
				specified, the person or entity shall record on the form an appropriate code
				that is provided under the system and that indicates a final confirmation of
				such identity and work eligibility of the individual.
										(II)Tentative
				nonconfirmation receivedIf
				the person or other entity receives a tentative nonconfirmation of an
				individual’s identity or work eligibility under the verification system within
				the time period specified, the person or entity shall so inform the individual
				for whom the verification is sought. If the individual does not contest the
				nonconfirmation within the time period specified, the nonconfirmation shall be
				considered final. The person or entity shall then record on the form an
				appropriate code which has been provided under the system to indicate a final
				nonconfirmation. If the individual does contest the nonconfirmation, the
				individual shall utilize the process for secondary verification provided under
				subsection (d). The nonconfirmation will remain tentative until a final
				confirmation or nonconfirmation is provided by the verification system within
				the time period specified. In no case shall an employer terminate employment of
				an individual because of a failure of the individual to have identity and work
				eligibility confirmed under this section until a nonconfirmation becomes final.
				Nothing in this clause shall apply to a termination of employment for any
				reason other than because of such a failure. In no case shall an employer
				rescind the offer of employment to an individual because of a failure of the
				individual to have identity and work eligibility confirmed under this
				subsection until a nonconfirmation becomes final. Nothing in this subclause
				shall apply to a recission of the offer of employment for any reason other than
				because of such a failure.
										(III)Final
				confirmation or nonconfirmation receivedIf a final confirmation or nonconfirmation
				is provided by the verification system regarding an individual, the person or
				entity shall record on the form an appropriate code that is provided under the
				system and that indicates a confirmation or nonconfirmation of identity and
				work eligibility of the individual.
										(IV)Extension of
				timeIf the person or other entity in good faith attempts to make
				an inquiry during the time period specified and the verification system has
				registered that not all inquiries were received during such time, the person or
				entity may make an inquiry in the first subsequent working day in which the
				verification system registers that it has received all inquiries. If the
				verification system cannot receive inquiries at all times during a day, the
				person or entity merely has to assert that the entity attempted to make the
				inquiry on that day for the previous sentence to apply to such an inquiry, and
				does not have to provide any additional proof concerning such inquiry.
										(V)Consequences of
				nonconfirmation
											(aa)Termination or
				notification of continued employmentIf the person or other entity has received
				a final nonconfirmation regarding an individual, the person or entity may
				terminate employment of the individual (or decline to recruit or refer the
				individual). If the person or entity does not terminate employment of the
				individual or proceeds to recruit or refer the individual, the person or entity
				shall notify the Secretary of Homeland Security of such fact through the
				verification system or in such other manner as the Secretary may
				specify.
											(bb)Failure to
				notifyIf the person or entity fails to provide notice with
				respect to an individual as required under item (aa), the failure is deemed to
				constitute a violation of subsection (a)(1)(A) with respect to that
				individual.
											(VI)Continued
				employment after final nonconfirmationIf the person or other entity continues to
				employ (or to recruit or refer) an individual after receiving final
				nonconfirmation, a rebuttable presumption is created that the person or entity
				has violated subsection (a)(1)(A).
										(D)Effective dates
				of new procedures
									(i)HiringThe
				provisions of this paragraph shall apply to a person or other entity hiring an
				individual for employment in the United States as follows:
										(I)With respect to employers having 10,000 or
				more employees in the United States on the date of the enactment of the
				Keeping the Promise of IRCA
				Act, on the date that is 6 months after the date of the enactment
				of such Act.
										(II)With respect to employers having 500 or
				more employees in the United States, but less than 10,000 employees in the
				United States, on the date of the enactment of the
				Keeping the Promise of IRCA
				Act, on the date that is 12 months after the date of the
				enactment of such Act.
										(III)With respect to employers having 20 or more
				employees in the United States, but less than 500 employees in the United
				States, on the date of the enactment of the Keeping the Promise of IRCA Act, on the date
				that is 18 months after the date of the enactment of such Act.
										(IV)With respect to employers having one or
				more employees in the United States, but less than 20 employees in the United
				States, on the date of the enactment of the Keeping the Promise of IRCA Act, on the date
				that is 24 months after the date of the enactment of such Act.
										(ii)Recruiting and
				referringThe provisions of
				this paragraph shall apply to a person or other entity recruiting or referring
				an individual for employment in the United States on the date that is 12 months
				after the date of the enactment of the Keeping the Promise of IRCA Act.
									(iii)Transition
				ruleSubject to paragraph
				(4), the following shall apply to a person or other entity hiring, recruiting,
				or referring an individual for employment in the United States until the
				effective date or dates applicable under clauses (i) and (ii):
										(I)This subsection,
				as in effect before the enactment of the Keeping the Promise of IRCA Act.
										(II)Subtitle A of
				title IV of the Illegal Immigration Reform and Immigrant Responsibility Act of
				1996 (8 U.S.C.
				1324a note), as in effect before the effective date in section
				7(c) of the Keeping the Promise of IRCA
				Act.
										(III)Any other provision of Federal law
				requiring the person or entity to participate in the E-Verify Program described
				in section 403(a) of the Illegal Immigration Reform and Immigrant
				Responsibility Act of 1996 (8 U.S.C. 1324a note), as in effect
				before the effective date in section 7(c) of the
				Keeping the Promise of IRCA
				Act, including Executive Order 13465 (8 U.S.C. 1324a
				note; relating to Government procurement).
										(E)Verification
				period defined
									(i)In
				generalFor purposes of this
				paragraph:
										(I)In the case of
				recruitment or referral, the term verification period means the
				period ending on the date recruiting or referring commences.
										(II)In the case of
				hiring, the term verification period means the period beginning on
				the date on which an offer of employment is extended and ending on the date
				that is 3 business days after the date of hire, except as provided in clause
				(ii).
										(ii)Special
				ruleNotwithstanding clause (i)(II), in the case of an alien who
				is authorized for employment and who provides evidence from the Social Security
				Administration that the alien has applied for a social security account number,
				the verification period ends 3 business days after the alien receives the
				social security account number.
									(2)Reverification
				for individuals with limited work authorization
								(A)In
				generalA person or entity
				shall make an inquiry, as provided in subsection (d), using the verification
				system to seek reverification of the identity and employment eligibility of all
				individuals with a limited period of work authorization employed by the person
				or entity during the 3 business days before the date on which the employee's
				work authorization expires as follows:
									(i)With respect to employers having 10,000 or
				more employees in the United States on the date of the enactment of the
				Keeping the Promise of IRCA
				Act, beginning on the date that is 6 months after the date of the
				enactment of such Act.
									(ii)With respect to employers having 500 or
				more employees in the United States, but less than 10,000 employees in the
				United States, on the date of the enactment of the
				Keeping the Promise of IRCA
				Act, beginning on the date that is 12 months after the date of
				the enactment of such Act.
									(iii)With respect to employers having 20 or more
				employees in the United States, but less than 500 employees in the United
				States, on the date of the enactment of the Keeping the Promise of IRCA Act, beginning
				on the date that is 18 months after the date of the enactment of such
				Act.
									(iv)With respect to employers having 1 or more
				employees in the United States, but less than 20 employees in the United
				States, on the date of the enactment of the Keeping the Promise of IRCA Act, beginning
				on the date that is 24 months after the date of the enactment of such
				Act.
									(B)ReverificationParagraph (1)(C)(ii) shall apply to
				reverifications pursuant to this paragraph on the same basis as it applies to
				verifications pursuant to paragraph (1), except that employers shall—
									(i)use a form
				designated or established by the Secretary by regulation for purposes of this
				paragraph; and
									(ii)retain a paper, microfiche, microfilm, or
				electronic version of the form and make it available for inspection by officers
				of the Department of Homeland Security, the Special Counsel for
				Immigration-Related Unfair Employment Practices, or the Department of Labor
				during the period beginning on the date the reverification commences and ending
				on the date that is the later of 3 years after the date of such reverification
				or 1 year after the date the individual’s employment is terminated.
									(3)Early
				compliance
								(A)Former E-Verify
				required users, including Federal contractorsNotwithstanding the deadlines in paragraphs
				(1) and (2), beginning on the date of the enactment of the
				Keeping the Promise of IRCA
				Act, the Secretary is authorized to commence requiring employers
				required to participate in the E-Verify Program described in section 403(a) of
				the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8
				U.S.C. 1324a note), including employers required to participate in such program
				by reason of Federal acquisition laws (and regulations promulgated under those
				laws, including the Federal Acquisition Regulation), to commence compliance
				with the requirements of this subsection (and any additional requirements of
				such Federal acquisition laws and regulation) in lieu of any requirement to
				participate in the E-Verify Program.
								(B)Former E-Verify
				voluntary users and others desiring early
				complianceNotwithstanding the deadlines in paragraphs (1) and
				(2), beginning on the date of the enactment of the
				Keeping the Promise of IRCA
				Act, the Secretary shall provide for the voluntary compliance
				with the requirements of this subsection by employers voluntarily electing to
				participate in the E-Verify Program described in section 403(a) of the Illegal
				Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a
				note) before such date, as well as by other employers seeking voluntary early
				compliance.
								(4)Copying of
				documentation permittedNotwithstanding any other provision of
				law, the person or entity may copy a document presented by an individual
				pursuant to this subsection and may retain the copy, but only (except as
				otherwise permitted under law) for the purpose of complying with the
				requirements of this subsection.
							(5)Limitation on
				use of formsA form designated or established by the Secretary of
				Homeland Security under this subsection and any information contained in or
				appended to such form, may not be used for purposes other than for enforcement
				of this Act and any other provision of Federal criminal law.
							(6)Good faith
				compliance
								(A)In
				generalExcept as otherwise provided in this subsection, a person
				or entity is considered to have complied with a requirement of this subsection
				notwithstanding a technical or procedural failure to meet such requirement if
				there was a good faith attempt to comply with the requirement.
								(B)Exception if
				failure to correct after noticeSubparagraph (A) shall not apply
				if—
									(i)the failure is not
				de minimus;
									(ii)the Secretary of
				Homeland Security has explained to the person or entity the basis for the
				failure and why it is not de minimus;
									(iii)the person or
				entity has been provided a period of not less than 30 calendar days (beginning
				after the date of the explanation) within which to correct the failure;
				and
									(iv)the person or
				entity has not corrected the failure voluntarily within such period.
									(C)Exception for
				pattern or practice violatorsSubparagraph (A) shall not apply to
				a person or entity that has or is engaging in a pattern or practice of
				violations of subsection (a)(1)(A) or (a)(2).
								(7)Single extension
				of deadlines upon certificationIn a case in which the Secretary
				of Homeland Security has certified to the Congress that the employment
				eligibility verification system required under subsection (d) will not be fully
				operational by the date that is 6 months after the date of the enactment of the
				Keeping the Promise of IRCA
				Act, each deadline established under this section for an employer
				to make an inquiry using such system shall be extended by 6 months. No other
				extension of such a deadline shall be
				made.
							.
				(b)Date of
			 hireSection 274A(h) of the Immigration and Nationality Act (8
			 U.S.C. 1324a(h)) is amended by adding at the end the following:
					
						(4)Definition of
				date of hireAs used in this
				section, the term date of hire means the date of actual
				commencement of employment for wages or other remuneration, unless otherwise
				specified.
						.
				102.Employment
			 eligibility verification systemSection 274A(d) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1324a(d)) is amended to read as follows:
				
					(d)Employment
				eligibility verification system
						(1)In
				generalPatterned on the employment eligibility confirmation
				system established under section 404 of the Illegal Immigration Reform and
				Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note), the Secretary
				of Homeland Security shall establish and administer a verification system
				through which the Secretary (or a designee of the Secretary, which may be a
				nongovernmental entity)—
							(A)responds to
				inquiries made by persons at any time through a toll-free telephone line and
				other toll-free electronic media concerning an individual’s identity and
				whether the individual is authorized to be employed; and
							(B)maintains records
				of the inquiries that were made, of verifications provided (or not provided),
				and of the codes provided to inquirers as evidence of their compliance with
				their obligations under this section.
							(2)Initial
				responseThe verification system shall provide confirmation or a
				tentative nonconfirmation of an individual’s identity and employment
				eligibility within 3 working days of the initial inquiry. If providing
				confirmation or tentative nonconfirmation, the verification system shall
				provide an appropriate code indicating such confirmation or such
				nonconfirmation.
						(3)Secondary
				confirmation process in case of tentative nonconfirmationIn cases of tentative nonconfirmation, the
				Secretary shall specify, in consultation with the Commissioner of Social
				Security, an available secondary verification process to confirm the validity
				of information provided and to provide a final confirmation or nonconfirmation
				not later than 10 working days after the date on which the notice of the
				tentative nonconfirmation is received by the employee. The Secretary, in
				consultation with the Commissioner, may extend this deadline on a case-by-case
				basis, and if the time is extended, shall document such extension within the
				verification system. When final confirmation or nonconfirmation is provided,
				the verification system shall provide an appropriate code indicating such
				confirmation or nonconfirmation.
						(4)Design and
				operation of systemThe verification system shall be designed and
				operated—
							(A)to maximize its
				reliability and ease of use by persons and other entities consistent with
				insulating and protecting the privacy and security of the underlying
				information;
							(B)to respond to all
				inquiries made by such persons and entities on whether individuals are
				authorized to be employed and to register all times when such inquiries are not
				received;
							(C)with appropriate
				administrative, technical, and physical safeguards to prevent unauthorized
				disclosure of personal information;
							(D)to have reasonable
				safeguards against the system’s resulting in unlawful discriminatory practices
				based on national origin or citizenship status, including—
								(i)the selective or
				unauthorized use of the system to verify eligibility; or
								(ii)the exclusion of
				certain individuals from consideration for employment as a result of a
				perceived likelihood that additional verification will be required, beyond what
				is required for most job applicants; and
								(E)to limit the
				subjects of verification to the following individuals:
								(i)Individuals hired,
				referred, or recruited, in accordance with paragraph (1) or (4) of subsection
				(b).
								(ii)Employees and
				prospective employees, in accordance with paragraph (1), (2), (3), or (4) of
				subsection (b).
								(iii)Individuals seeking to confirm their own
				employment eligibility on a voluntary basis.
								(5)Responsibilities
				of Commissioner of Social SecurityAs part of the verification
				system, the Commissioner of Social Security, in consultation with the Secretary
				of Homeland Security (and any designee of the Secretary selected to establish
				and administer the verification system), shall establish a reliable, secure
				method, which, within the time periods specified under paragraphs (2) and (3),
				compares the name and social security account number provided in an inquiry
				against such information maintained by the Commissioner in order to validate
				(or not validate) the information provided regarding an individual whose
				identity and employment eligibility must be confirmed, the correspondence of
				the name and number, and whether the individual has presented a social security
				account number that is not valid for employment. The Commissioner shall not
				disclose or release social security information (other than such confirmation
				or nonconfirmation) under the verification system except as provided for in
				this section or section 205(c)(2)(I) of the Social Security Act.
						(6)Responsibilities
				of Secretary of Homeland SecurityAs part of the verification system, the
				Secretary of Homeland Security (in consultation with any designee of the
				Secretary selected to establish and administer the verification system), shall
				establish a reliable, secure method, which, within the time periods specified
				under paragraphs (2) and (3), compares the name and alien identification or
				authorization number (or any other information as determined relevant by the
				Secretary) which are provided in an inquiry against such information maintained
				or accessed by the Secretary in order to validate (or not validate) the
				information provided, the correspondence of the name and number, whether the
				alien is authorized to be employed in the United States, or to the extent that
				the Secretary determines to be feasible and appropriate, whether the records
				available to the Secretary verify the identity or status of a national of the
				United States.
						(7)Offenses
							(A)In
				generalAny person or entity
				that, in making an inquiry under subsection (b)(1)(C)(i)(II), provides to the
				verification system a social security account number or an identification or
				authorization number established by the Secretary of Homeland Security that
				belongs to a person other than the individual whose identity and employment
				authorization are being verified, knowing that the number does not belong to
				the individual whose identity and employment authorization are being verified,
				shall be fined under title 18, United States Code, imprisoned not less than 1
				year and not more than 15 years, or both. If the person or entity, in making an
				inquiry under subsection (b)(1)(C)(i)(II), during and in relation to any felony
				violation enumerated in
				section
				1028A(c) of title 18, United States Code, provides to the
				verification system a social security account number or an identification or
				authorization number established by the Secretary of Homeland Security that
				belongs to a person other than the individual whose identity and employment
				authorization are being verified, knowing that the number does not belong to
				the individual whose identity and work authorization are being verified, in
				addition to the punishment provided for such felony, shall be fined under title
				18, United States Code, imprisoned for a term of 2 years, or both.
							(B)Consecutive
				sentenceNotwithstanding any other provision of law—
								(i)a
				court shall not place on probation any person or entity convicted of a
				violation of this paragraph;
								(ii)except as
				provided in clause (iv), no term of imprisonment imposed on a person or entity
				under this section shall run concurrently with any other term of imprisonment
				imposed on the person or entity under any other provision of law, including any
				term of imprisonment imposed for the felony enumerated in section 1028A(c) of
				title 18, United States Code, during which the violation of this paragraph
				occurred;
								(iii)in determining
				any term of imprisonment to be imposed for the felony enumerated in section
				1028A(c) of title 18, United States Code, during which the violation of this
				section occurred, a court shall not in any way reduce the term to be imposed
				for such crime so as to compensate for, or otherwise take into account, any
				separate term of imprisonment imposed or to be imposed for a violation of this
				paragraph; and
								(iv)a
				term of imprisonment imposed on a person or entity for a violation of this
				paragraph may, in the discretion of the court, run concurrently, in whole or in
				part, only with another term of imprisonment that is imposed by the court at
				the same time on that person or entity for an additional violation of this
				paragraph, except that such discretion shall be exercised in accordance with
				any applicable guidelines and policy statements issued by the United States
				Sentencing Commission pursuant to
				section
				994 of title 28, United States Code.
								(8)Updating
				informationThe Commissioner of Social Security and the Secretary
				of Homeland Security shall update their information in a manner that promotes
				the maximum accuracy and shall provide a process for the prompt correction of
				erroneous information, including instances in which it is brought to their
				attention in the secondary verification process described in paragraph
				(3).
						(9)Limitation on
				use of the verification system and any related systems
							(A)No national
				identification cardNothing in this section shall be construed to
				authorize, directly or indirectly, the issuance or use of national
				identification cards or the establishment of a national identification
				card.
							(B)Critical
				infrastructureThe Secretary
				may authorize or direct any person or entity responsible for granting access
				to, protecting, securing, operating, administering, or regulating part of the
				critical infrastructure (as defined in section 1016(e) of the Critical
				Infrastructure Protection Act of 2001 (42 U.S.C. 5195c(e))) to use the
				verification system to the extent the Secretary determines that such use will
				assist in the protection of the critical
				infrastructure.
							.
			103.Recruitment,
			 referral, and continuation of employment
				(a)Additional
			 changes to rules for recruitment, referral, and continuation of
			 employmentSection 274A(a) of the Immigration and Nationality Act
			 (8 U.S.C.
			 1324a(a)) is amended—
					(1)in paragraph
			 (1)(A), by striking for a fee;
					(2)in paragraph (1),
			 by amending subparagraph (B) to read as follows:
						
							(B)to hire, continue
				to employ, or to recruit or refer for employment in the United States an
				individual without complying with the requirements of subsection
				(b).
							;
					(3)in paragraph (2),
			 by striking after hiring an alien for employment in accordance with
			 paragraph (1), and inserting after complying with paragraph
			 (1),; and
					(4)in paragraph (3), by striking
			 hiring, and inserting hiring, employing, each
			 place it appears.
					(b)DefinitionSection 274A(h) of the Immigration and
			 Nationality Act (8
			 U.S.C. 1324a(h)), as amended by section 101(b) of this Act, is
			 further amended by adding at the end the following:
					
						(5)Definition of
				recruit or referAs used in
				this section, the term refer means the act of sending or directing
				a person who is in the United States or transmitting documentation or
				information to another, directly or indirectly, with the intent of obtaining
				employment in the United States for such person. Only persons or entities
				referring for remuneration (whether on a retainer or contingency basis) are
				included in the definition, except that union hiring halls that refer union
				members or nonunion individuals who pay union membership dues are included in
				the definition whether or not they receive remuneration, as are labor service
				entities or labor service agencies, whether public, private, for-profit, or
				nonprofit, that refer, dispatch, or otherwise facilitate the hiring of laborers
				for any period of time by a third party. As used in this section, the term
				recruit means the act of soliciting a person who is in the United
				States, directly or indirectly, and referring the person to another with the
				intent of obtaining employment for that person. Only persons or entities
				referring for remuneration (whether on a retainer or contingency basis) are
				included in the definition, except that union hiring halls that refer union
				members or nonunion individuals who pay union membership dues are included in
				this definition whether or not they receive remuneration, as are labor service
				entities or labor service agencies, whether public, private, for-profit, or
				nonprofit that recruit, dispatch, or otherwise facilitate the hiring of
				laborers for any period of time by a third
				party.
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date that is 1 year after the date of the
			 enactment of this Act, except that the amendments made by subsection (a) shall
			 take effect 6 months after the date of the enactment of this Act insofar as
			 such amendments relate to continuation of employment.
				104.Good faith
			 defenseSection 274A(a)(3) of
			 the Immigration and Nationality Act (8 U.S.C. 1324a(a)(3)) is amended to
			 read as follows:
				
					(3)Good faith
				defense
						(A)DefenseAn employer (or person or entity that
				hires, employs, recruits, or refers (as defined in subsection (h)(5)), or is
				otherwise obligated to comply with this section) who establishes that it has
				complied in good faith with the requirements of subsection (b)—
							(i)shall not be
				liable to a job applicant, an employee, the Federal Government, or a State or
				local government, under Federal, State, or local criminal or civil law for any
				employment-related action taken with respect to a job applicant or employee in
				good-faith reliance on information provided through the system established
				under subsection (d); and
							(ii)has established
				compliance with its obligations under subparagraphs (A) and (B) of paragraph
				(1) and subsection (b) absent a showing by the Secretary of Homeland Security,
				by clear and convincing evidence, that the employer had knowledge that an
				employee is an unauthorized alien.
							(B)Failure to seek
				and obtain verificationSubject to the effective dates and other
				deadlines applicable under subsection (b), in the case of a person or entity in
				the United States that hires, or continues to employ, an individual, or
				recruits or refers an individual for employment, the following requirements
				apply:
							(i)Failure to seek
				verification
								(I)In
				generalIf the person or entity has not made an inquiry, under
				the mechanism established under subsection (d) and in accordance with the
				timeframes established under subsection (b), seeking verification of the
				identity and work eligibility of the individual, the defense under subparagraph
				(A) shall not be considered to apply with respect to any employment, except as
				provided in subclause (II).
								(II)Special rule
				for failure of verification mechanismIf such a person or entity
				in good faith attempts to make an inquiry in order to qualify for the defense
				under subparagraph (A) and the verification mechanism has registered that not
				all inquiries were responded to during the relevant time, the person or entity
				can make an inquiry until the end of the first subsequent working day in which
				the verification mechanism registers no nonresponses and qualify for such
				defense.
								(ii)Failure to
				obtain verificationIf the person or entity has made the inquiry
				described in clause (i)(I) but has not received an appropriate verification of
				such identity and work eligibility under such mechanism within the time period
				specified under subsection (d)(2) after the time the verification inquiry was
				received, the defense under subparagraph (A) shall not be considered to apply
				with respect to any employment after the end of such time
				period.
							.
			105.Repeal
				(a)In
			 generalSubtitle A of title
			 IV of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996
			 (8 U.S.C.
			 1234a note) is repealed.
				(b)ReferencesAny reference in any Federal law, Executive
			 order, rule, regulation, or delegation of authority, or any document of, or
			 pertaining to, the Department of Homeland Security, Department of Justice, or
			 the Social Security Administration, to the employment eligibility confirmation
			 system established under section 404 of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is deemed to
			 refer to the employment eligibility confirmation system established under
			 section 274A(d) of the Immigration and Nationality Act, as amended by section
			 102 of this Act.
				(c)Effective
			 dateThis section shall take effect on the date that is 36 months
			 after the date of the enactment of this Act.
				106.PenaltiesSection 274A of the
			 Immigration and Nationality Act (8
			 U.S.C. 1324a) is amended—
				(1)in subsection
			 (e)(1)—
					(A)by striking
			 Attorney General each place such term appears and inserting
			 Secretary of Homeland Security; and
					(B)by striking
			 Service and inserting Department of Homeland
			 Security;
					(2)in subsection
			 (e)(4)—
					(A)in subparagraph
			 (A), in the matter before clause (i), by inserting , subject to
			 paragraph (10), after in an amount;
					(B)in subparagraph
			 (A)(i), by striking not less than $250 and not more than $2,000
			 and inserting not less than $2,500 and not more than
			 $5,000;
					(C)in subparagraph
			 (A)(ii), by striking not less than $2,000 and not more than
			 $5,000 and inserting not less than $5,000 and not more than
			 $10,000;
					(D)in subparagraph
			 (A)(iii), by striking not less than $3,000 and not more than
			 $10,000 and inserting not less than $10,000 and not more than
			 $25,000; and
					(E)by amending
			 subparagraph (B) to read as follows:
						
							(B)may require the
				person or entity to take such other remedial action as is
				appropriate.
							;
					(3)in subsection
			 (e)(5)—
					(A)in the paragraph
			 heading, strike paperwork;
					(B)by inserting
			 , subject to paragraphs (10) through (12), after in an
			 amount;
					(C)by striking
			 $100 and inserting $1,000;
					(D)by striking
			 $1,000 and inserting $25,000;
					(E)by adding at the
			 end the following: Failure by a person or entity to utilize the
			 employment eligibility verification system as required by law, or providing
			 information to the system that the person or entity knows or reasonably
			 believes to be false, shall be treated as a violation of subsection
			 (a)(1)(A).;
					(4)by adding at the
			 end of subsection (e) the following:
					
						(10)Exemption from
				penalty for good faith violationIn the case of imposition of a
				civil penalty under paragraph (4)(A) with respect to a violation of subsection
				(a)(1)(A) or (a)(2) for hiring or continuation of employment or recruitment or
				referral by person or entity and in the case of imposition of a civil penalty
				under paragraph (5) for a violation of subsection (a)(1)(B) for hiring or
				recruitment or referral by a person or entity, the penalty otherwise imposed
				may be waived or reduced if the violator establishes that the violator acted in
				good faith.
						(11)Authority to
				debar employers for certain violations
							(A)In
				generalIf a person or entity
				is determined by the Secretary of Homeland Security to be a repeat violator of
				paragraph (1)(A) or (2) of subsection (a), or is convicted of a crime under
				this section, such person or entity may be considered for debarment from the
				receipt of Federal contracts, grants, or cooperative agreements in accordance
				with the debarment standards and pursuant to the debarment procedures set forth
				in the Federal Acquisition Regulation.
							(B)Does not have
				contract, grant, agreementIf
				the Secretary of Homeland Security or the Attorney General wishes to have a
				person or entity considered for debarment in accordance with this paragraph,
				and such an person or entity does not hold a Federal contract, grant or
				cooperative agreement, the Secretary or Attorney General shall refer the matter
				to the Administrator of General Services to determine whether to list the
				person or entity on the List of Parties Excluded from Federal Procurement, and
				if so, for what duration and under what scope.
							(C)Has contract,
				grant, agreementIf the
				Secretary of Homeland Security or the Attorney General wishes to have a person
				or entity considered for debarment in accordance with this paragraph, and such
				person or entity holds a Federal contract, grant or cooperative agreement, the
				Secretary or Attorney General shall advise all agencies or departments holding
				a contract, grant, or cooperative agreement with the person or entity of the
				Government’s interest in having the person or entity considered for debarment,
				and after soliciting and considering the views of all such agencies and
				departments, the Secretary or Attorney General may refer the matter to any
				appropriate lead agency to determine whether to list the person or entity on
				the List of Parties Excluded from Federal Procurement, and if so, for what
				duration and under what scope.
							(D)ReviewAny decision to debar a person or entity in
				accordance with this paragraph shall be reviewable pursuant to part 9.4 of the
				Federal Acquisition Regulation.
							(12)Office for
				State and local government complaintsThe Secretary of Homeland Security shall
				establish an office—
							(A)to which State and
				local government agencies may submit information indicating potential
				violations of subsection (a), (b), or (g)(1) that were generated in the normal
				course of law enforcement or the normal course of other official activities in
				the State or locality;
							(B)that is required
				to indicate to the complaining State or local agency within 5 business days of
				the filing of such a complaint by identifying whether the Secretary will
				further investigate the information provided;
							(C)that is required
				to investigate those complaints filed by State or local government agencies
				that, on their face, have a substantial probability of validity;
							(D)that is required
				to notify the complaining State or local agency of the results of any such
				investigation conducted; and
							(E)that is required
				to report to the Congress annually the number of complaints received under this
				paragraph, the States and localities that filed such complaints, and the
				resolution of the complaints investigated by the
				Secretary.
							;
				and
				(5)by amending
			 paragraph (1) of subsection (f) to read as follows:
					
						(1)Criminal
				penaltyAny person or entity which engages in a pattern or
				practice of violations of subsection (a) (1) or (2) shall be fined not more
				than $15,000 for each unauthorized alien with respect to which such a violation
				occurs, imprisoned for not less than one year and not more than 10 years, or
				both, notwithstanding the provisions of any other Federal law relating to fine
				levels.
						.
				IICrime Prevention
			 and Penalties
			201.Establishment
			 of electronic birth and death registration systemsIn
			 consultation with the Secretary of Health and Human Services and the
			 Commissioner of Social Security, the Secretary of Homeland Security shall take
			 the following actions:
				(1)Work with the
			 States to establish a common data set and common data exchange protocol for
			 electronic birth registration systems and death registration systems.
				(2)Coordinate
			 requirements for such systems to align with a national model.
				(3)Ensure that fraud
			 prevention is built into the design of electronic vital registration systems in
			 the collection of vital event data, the issuance of birth certificates, and the
			 exchange of data among government agencies.
				(4)Ensure that
			 electronic systems for issuing birth certificates, in the form of printed
			 abstracts of birth records or digitized images, employ a common format of the
			 certified copy, so that those requiring such documents can quickly confirm
			 their validity.
				(5)Establish uniform
			 field requirements for State birth registries.
				(6)Not later than 1
			 year after the date of the enactment of this Act, establish a process with the
			 Department of Defense that will result in the sharing of data, with the States
			 and the Social Security Administration, regarding deaths of United States
			 military personnel and the birth and death of their dependents.
				(7)Not later than 1
			 year after the date of the enactment of this Act, establish a process with the
			 Department of State to improve registration, notification, and the sharing of
			 data with the States and the Social Security Administration, regarding births
			 and deaths of United States citizens abroad.
				(8)Not later than 3
			 years after the date of establishment of databases provided for under this
			 section, require States to record and retain electronic records of pertinent
			 identification information collected from requestors who are not the
			 registrants.
				(9)Not later than 6
			 months after the date of the enactment of this Act, submit to Congress a report
			 on whether there is a need for Federal laws to address penalties for fraud and
			 misuse of vital records and whether violations are sufficiently
			 enforced.
				202.Enhanced
			 penalties for document fraudSection 1028(b)(3) of title 18, United
			 States Code, is amended—
				(1)in subparagraph
			 (B), by striking “or” at the end;
				(2)by redesignating
			 subparagraph (C) as subparagraph (D); and
				(3)by inserting after
			 subparagraph (B) the following:
					
						(C)to facilitate illegal immigration or human
				smuggling;
				or
						.
				203.Alien smuggling
			 and terrorism prevention
				(a)Checks against
			 terrorist watchlistThe
			 Secretary of Homeland Security shall, to the extent practicable, check against
			 all available terrorist watchlists those persons suspected of alien smuggling
			 and smuggled individuals who are interdicted at the land, air, and sea borders
			 of the United States.
				(b)Strengthening
			 prosecution and punishment of alien smugglersSection 274(a) of
			 the Immigration and Nationality Act (8 U.S.C. 1324(a)) is amended—
					(1)by amending the
			 subsection heading to read as follows: Bringing In, Harboring, and Smuggling of
			 Unlawful and Terrorist Aliens.—;
					(2)by amending
			 paragraphs (1) through (2) to read as follows:
						
							(1)(A)Whoever, knowing or in reckless disregard
				of the fact that an individual is an alien who lacks lawful authority to come
				to, enter, or reside in the United States, knowingly—
									(i)brings that individual to the United States
				in any manner whatsoever regardless of any future official action which may be
				taken with respect to such individual;
									(ii)recruits, encourages, or induces that
				individual to come to, enter, or reside in the United States;
									(iii)transports or moves that individual
				in the United States, in furtherance of their unlawful presence; or
									(iv)harbors, conceals, or shields from
				detection the individual in any place in the United States, including any
				building or any means of transportation;
									or
				attempts or conspires to do so, shall be punished as provided in subparagraph
				(C).(B)Whoever, knowing that an individual
				is an alien, brings that individual to the United States in any manner
				whatsoever at a place, other than a designated port of entry or place
				designated by the Secretary of Homeland Security, regardless of whether such
				individual has received prior official authorization to come to, enter, or
				reside in the United States and regardless of any future official action which
				may be taken with respect to such individual, or attempts or conspires to do
				so, shall be punished as provided in subparagraph (C).
								(C)Whoever commits an offense under this
				paragraph shall, for each individual in respect to whom such a violation
				occurs—
									(i)if the offense results in the death of
				any person, be fined under title 18, United States Code, and subject to the
				penalty of death or imprisonment for any term of years or for life;
									(ii)if the offense involves kidnapping, an
				attempt to kidnap, the conduct required for aggravated sexual abuse (as defined
				in section
				2241 of title 18, United States Code, without regard to where
				it takes place), or an attempt to commit such abuse, or an attempt to kill, be
				fined under title 18, United States Code, or imprisoned for any term of years
				or life, or both;
									(iii)if the offense involves an individual who
				the defendant knew was engaged in or intended to engage in terrorist activity
				(as defined in section 212(a)(3)(B)), be fined under title 18, United States
				Code, or imprisoned not more than 30 years, or both;
									(iv)if the offense results in serious bodily
				injury (as defined in
				section
				1365 of title 18, United States Code) or places in jeopardy the
				life of any person, be fined under title 18, United States Code, or imprisoned
				not more than 20 years, or both;
									(v)if the offense is a violation of
				paragraph (1)(A)(i) and was committed for the purpose of profit, commercial
				advantage, or private financial gain, or if the offense was committed with the
				intent or reason to believe that the individual unlawfully brought into the
				United States will commit an offense against the United States or any State
				that is punishable by imprisonment for more than 1 year, be fined under title
				18, United States Code, and imprisoned, in the case of a first or second
				violation, not less than 3 nor more than 10 years, and for any other violation,
				not less than 5 nor more than 15 years;
									(vi)if the offense is a violation of paragraphs
				(1)(A)(ii), (iii), or (iv), or paragraph (1)(B), and was committed for the
				purpose of profit, commercial advantage, or private financial gain, be fined
				under title 18, United States Code, or imprisoned not more than 10 years, or
				both;
									(vii)if the offense involves the transit
				of the defendant’s spouse, child, sibling, parent, grandparent, or niece or
				nephew, and the offense is not described in any of clauses (i) through (vi), be
				fined under title 18, United States Code, or imprisoned not more than 1 year,
				or both; and
									(viii)in any other case, be fined under
				title 18, United States Code, or imprisoned not more than 5 years, or
				both.
									(2)(A)There is extraterritorial jurisdiction over
				the offenses described in paragraph (1).
								(B)In a prosecution for a violation of,
				or an attempt or conspiracy to violate, subsection (a)(1)(A)(i), (a)(1)(A)(ii),
				or (a)(1)(B), that occurs on the high seas, no defense based on necessity can
				be raised unless the defendant—
									(i)as soon as practicable, reported to
				the Coast Guard the circumstances of the necessity, and if a rescue is claimed,
				the name, description, registry number, and location of the vessel engaging in
				the rescue; and
									(ii)did not bring, attempt to bring, or
				in any manner intentionally facilitate the entry of any alien into the land
				territory of the United States without lawful authority, unless exigent
				circumstances existed that placed the life of that alien in danger, in which
				case the reporting requirement set forth in clause (i) is satisfied by
				notifying the Coast Guard as soon as practicable after delivering the alien to
				emergency medical or law enforcement personnel ashore.
									(C)It is not a violation of, or an
				attempt or conspiracy to violate, clause (iii) or (iv) of paragraph (1)(A), or
				paragraph (1)(A)(ii) (except if a person recruits, encourages, or induces an
				alien to come to or enter the United States), for a religious denomination
				having a bona fide nonprofit, religious organization in the United States, or
				the agents or officer of such denomination or organization, to encourage,
				invite, call, allow, or enable an alien who is present in the United States to
				perform the vocation of a minister or missionary for the denomination or
				organization in the United States as a volunteer who is not compensated as an
				employee, notwithstanding the provision of room, board, travel, medical
				assistance, and other basic living expenses, provided the minister or
				missionary has been a member of the denomination for at least one year.
								(D)For purposes of this paragraph and
				paragraph (1)—
									(i)the term United States
				means the several States, the District of Columbia, the Commonwealth of Puerto
				Rico, Guam, American Samoa, the United States Virgin Islands, the Commonwealth
				of the Northern Mariana Islands, and any other territory or possession of the
				United States; and
									(ii)the term lawful
				authority means permission, authorization, or waiver that is expressly
				provided for in the immigration laws of the United States or the regulations
				prescribed under those laws and does not include any such authority secured by
				fraud or otherwise obtained in violation of law or authority that has been
				sought but not
				approved.
									.
					(c)Maritime law
			 enforcement
					(1)PenaltiesSubsection (b) of
			 section
			 2237 of title 18, United States Code, is amended to read as
			 follows:
						
							(b)Whoever intentionally violates this section
				shall—
								(1)if the offense results in death or involves
				kidnapping, an attempt to kidnap, the conduct required for aggravated sexual
				abuse (as defined in section 2241 without regard to where it takes place), or
				an attempt to commit such abuse, or an attempt to kill, be fined under such
				title or imprisoned for any term of years or life, or both;
								(2)if the offense
				results in serious bodily injury (as defined in section 1365 of this title) or
				transportation under inhumane conditions, be fined under this title, imprisoned
				not more than 15 years, or both;
								(3)if the offense is
				committed in the course of a violation of section 274 of the Immigration and
				Nationality Act (alien smuggling); chapter 77 (peonage, slavery, and
				trafficking in persons), section 111 (shipping), 111A (interference with
				vessels), 113 (stolen property), or 117 (transportation for illegal sexual
				activity) of this title; chapter 705 (maritime drug law enforcement) of title
				46, or title II of the Act of June 15, 1917 (chapter 30; 40 Stat. 220), be
				fined under this title or imprisoned for not more than 10 years, or both;
				and
								(4)in any other case,
				be fined under this title or imprisoned for not more than 5 years, or
				both.
								.
					(2)Limitation on
			 necessity defenseSection 2237(c) of title 18, United
			 States Code, is amended—
						(A)by inserting
			 (1) after (c);
						(B)by adding at the
			 end the following:
							
								(2)In a prosecution for a violation of
				this section, no defense based on necessity can be raised unless the
				defendant—
									(A)as soon as practicable upon reaching
				shore, delivered the person with respect to which the necessity arose to
				emergency medical or law enforcement personnel;
									(B)as soon as practicable, reported to
				the Coast Guard the circumstances of the necessity resulting giving rise to the
				defense; and
									(C)did not bring, attempt to bring, or in
				any manner intentionally facilitate the entry of any alien, as that term is
				defined in section 101(a)(3) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(3)), into the land territory of the United States without lawful
				authority, unless exigent circumstances existed that placed the life of that
				alien in danger, in which case the reporting requirement of subparagraph (B) is
				satisfied by notifying the Coast Guard as soon as practicable after delivering
				that person to emergency medical or law enforcement personnel
				ashore.
									.
						(3)DefinitionSection 2237(e) of title 18, United
			 States Code, is amended—
						(A)by striking
			 and at the end of paragraph (3);
						(B)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(5)the term transportation under
				inhumane conditions means the transportation of persons in an engine
				compartment, storage compartment, or other confined space, transportation at an
				excessive speed, transportation of a number of persons in excess of the rated
				capacity of the means of transportation, or intentionally grounding a vessel in
				which persons are being
				transported.
								.
						(d)Amendment to the
			 sentencing guidelines
					(1)In
			 generalPursuant to its authority under
			 section
			 994 of title 28, United States Code, and in accordance with
			 this section, the United States Sentencing Commission shall review and, if
			 appropriate, amend the sentencing guidelines and policy statements applicable
			 to persons convicted of alien smuggling offenses and criminal failure to heave
			 to or obstruction of boarding.
					(2)ConsiderationsIn
			 carrying out this section, the Sentencing Commission, shall—
						(A)consider providing sentencing enhancements
			 or stiffening existing enhancements for those convicted of offenses described
			 in subsection (a) that—
							(i)involve a pattern
			 of continued and flagrant violations;
							(ii)are
			 part of an ongoing commercial organization or enterprise;
							(iii)involve aliens
			 who were transported in groups of ten or more;
							(iv)involve the
			 transportation or abandonment of aliens in a manner that endangered their
			 lives; or
							(v)involve the facilitation of terrorist
			 activity; and
							(B)consider
			 cross-references to the guidelines for Criminal Sexual Abuse and Attempted
			 Murder.
						(3)Expedited
			 proceduresThe Commission may promulgate the guidelines or
			 amendments under this section in accordance with the procedures set forth in
			 section 21(a) of the Sentencing Act of 1987, as though the authority under that
			 Act had not expired.
					204.Eligibility for
			 State criminal alien assistance program funding
				(a)In
			 generalThe Attorney General shall—
					(1)determine annually
			 which State or local jurisdictions are not in compliance with section 642 of
			 the Illegal Immigration Reform and Immigrant Responsibility Act (Public Law
			 104–208) and shall report such determinations to Congress on March 1 of each
			 year; and
					(2)issue a report
			 concerning the compliance of any particular State or local jurisdiction at the
			 request of any Member of Congress.
					(b)IncarcerationSection
			 241(i) of the Immigration and Nationality Act (8 U.S.C. 1231(i)) is amended by
			 adding at the end the following:
					
						(7)A State (or a
				political subdivision of a State) shall not be eligible to enter into a
				contractual arrangement under paragraph (1) if the State (or political
				subdivision) has been determined by the Attorney General to be out of
				compliance with section 642 of the Illegal Immigration Reform and Immigrant
				Responsibility Act (Public Law 104–208). Such State (or political subdivision)
				shall remain ineligible until the Attorney General determines that the State
				(or political subdivision) has come into
				compliance.
						.
				205.ICE immigration
			 enforcement agents
				(a)In
			 generalThe Secretary shall authorize all immigration enforcement
			 agents and deportation officers of Immigration and Customs Enforcement who have
			 successfully completed basic immigration law enforcement training to exercise
			 the powers conferred by—
					(1)section
			 287(a)(5)(A) of the Immigration and Nationality Act to arrest for any offense
			 against the United States;
					(2)section
			 287(a)(5)(B) of the Immigration and Nationality Act to arrest for any
			 felony;
					(3)section 274(a) of
			 the Immigration and Nationality Act to arrest for bringing in, transporting, or
			 harboring certain aliens, or inducing them to enter;
					(4)section 287(a) of
			 the Immigration and Nationality Act to execute warrants of arrest for
			 administrative immigration violations issued under section 236 of the Act or to
			 execute warrants of criminal arrest issued under the authority of the United
			 States; and
					(5)section 287(a) of
			 the Act to carry firearms, provided that they are individually qualified by
			 training and experience to handle and safely operate the firearms they are
			 permitted to carry, maintain proficiency in the use of such firearms, and
			 adhere to the provisions of the enforcement standard governing the use of
			 force.
					(b)PayImmigration
			 enforcement agents shall be paid on the same scale as Immigration and Customs
			 Enforcement deportation officers and shall receive the same benefits.
				206.ICE detention
			 enforcement officers
				(a)AuthorizationThe
			 Secretary is authorized to hire 2,500 Immigration and Customs Enforcement
			 detention enforcement officers.
				(b)DutiesDetention
			 enforcement officers who have successfully completed detention enforcement
			 officers’ basic training shall be responsible for—
					(1)taking and
			 maintaining custody of any person who has been arrested by an immigration
			 officer;
					(2)transporting and
			 guarding immigration detainees;
					(3)securing ICE
			 detention facilities; and
					(4)assisting in the
			 processing of detainees.
					207.Additional ICE
			 deportation officers and support staff
				(a)In
			 generalThe Secretary shall, subject to the availability of
			 appropriations for such purpose, increase the number of positions for full-time
			 active-duty Immigration and Customs Enforcement deportation officers by 5,000
			 above the number of full-time positions for which funds were appropriated for
			 fiscal year 2013.
				(b)Support
			 staffThe Secretary shall, subject to the availability of
			 appropriations for such purpose, increase the number of positions for full-time
			 support staff for Immigration and Customs Enforcement deportation officers by
			 700 above the number of full-time positions for which funds were appropriated
			 for fiscal year 2013.
				208.Assisting gang
			 and drug task forcesThe
			 Secretary shall assign at least one Immigration and Customs Enforcement
			 deportation officer or immigration enforcement agent to serve as a member of
			 any State or local gang or drug task force—
				(1)if the task force
			 requests such assistance in writing to an ICE field office; and
				(2)for as long as the
			 task force remains active and wants such assistance.
				209.Protecting
			 communities
				(a)Prisons and
			 jailsThe Secretary shall assign an Immigration and Customs
			 Enforcement deportation officer or immigration enforcement agent to every
			 Federal, State, and County prison or jail facility.
				(b)DetainersImmigration
			 and Customs Enforcement deportation officers and immigration enforcement agents
			 assigned to a prison or jail facility are required to place a detainer on every
			 alien they determine is unlawfully present in the United States.
				210.Protecting
			 public safety and removing criminal aliens
				(a)Notices To
			 appearNotwithstanding any other provision of law, immigration
			 officers who encounter, under any circumstances, an alien listed in subsection
			 (b) of this section are required to process such aliens and refer them for
			 removal proceedings by issuing a Notice to Appear.
				(b)Aliens
			 coveredAliens covered by subsection (a) of this section include
			 any alien who is unlawfully present in the United States, whether such alien
			 entered without inspection or violated the terms of admission, and who:
					(1)Has been convicted
			 of any felony;
					(2)Has been convicted
			 of any two or more misdemeanors;
					(3)Has been convicted
			 of a crime involving moral turpitude;
					(4)Has been convicted
			 of any felony or misdemeanor involving the operation of a vehicle while under
			 the influence of alcohol or drugs;
					(5)Has been convicted
			 of any felony or misdemeanor involving domestic violence, sexual assault, or
			 sexual abuse of a child;
					(6)Has a known or
			 suspected gang affiliation;
					(7)Assaults any law
			 enforcement officer; or
					(8)Poses a risk to
			 public safety or national security.
					211.Pilot program
			 for electronic field processing
				(a)In
			 generalThe Secretary shall establish a pilot program in at least
			 five of the 10 Immigration and Customs Enforcement field offices with the
			 largest removal caseloads to allow Immigration and Customs deportation officers
			 and immigration enforcement agents to—
					(1)electronically
			 process and serve charging documents, including Notices to Appear, while in the
			 field; and
					(2)electronically
			 process and place detainers while in the field.
					(b)DutiesThe
			 pilot program described in subsection (a) shall be designed to allow
			 deportation officers and immigration enforcement agents to use handheld or
			 vehicle-mounted computers to—
					(1)enter any required
			 data, including personal information about the alien subject and the reason for
			 issuing the document;
					(2)apply the
			 electronic signature of the issuing officer or agent;
					(3)set the date the
			 alien is required to appear before an immigration judge, in the case of Notices
			 to Appear;
					(4)print any
			 documents the alien subject may be required to sign, along with additional
			 copies of documents to be served on the alien; and
					(5)interface with the
			 ENFORCE database so that all data is stored and retrievable.
					(c)ConstructionThe
			 pilot program described in subsection (a) shall be designed to replace, to the
			 extent possible, the current paperwork and data-entry process used for issuing
			 such charging documents and detainers.
				(d)DeadlineThe
			 Secretary shall initiate the pilot program described in subsection (a) within 6
			 months of the date of enactment of this Act.
				(e)ReportThe
			 Government Accountability Office shall report to the Judiciary Committee of the
			 Senate and the House of Representatives no later than 18 months after the date
			 of enactment of this Act on the effectiveness of the pilot program and provide
			 recommendations for improving it.
				(f)Advisory
			 CouncilThe ICE Advisory Council established by section 217 of
			 this Act shall include an recommendations on how the pilot program should work
			 in the first quarterly report of the Council, and shall include assessments of
			 the program and recommendations for improvement in each subsequent
			 report.
				212.Restricting
			 visas for countries that refuse to repatriate their nationals
				(a)Penalties
			 related to removalSection 243 of the Immigration and Nationality
			 Act (8 U.S.C. 1253) is amended by striking subsection (d).
				(b)Countries to
			 which aliens may be removedSection 241(b) of the Immigration and
			 Nationality Act (8 U.S.C. 1231(b)) is amended by adding at the end the
			 following:
					
						(4)Discontinuing
				granting certain visas and denying admission to nationals of country denying or
				delaying accepting aliens
							(A)Discontinuing
				granting visasExcept as provided under subparagraph (C), if a
				country is listed in the most recent quarterly report submitted by the
				Secretary of Homeland Security to the Congress under subparagraph (E), the
				Secretary of State may not issue a nonimmigrant visa pursuant to section
				101(a)(15) to a citizen, subject, national, or resident of such country
				until—
								(i)the Secretary of
				Homeland Security notifies the Secretary of State that the country should no
				longer be so listed; or
								(ii)each alien listed
				in the report with respect to such country has otherwise been removed from the
				United States.
								(B)Denying
				admission to nationals and foreign government officialsExcept as
				provided under subparagraph (C), if a country is listed in the most recent
				quarterly report submitted by the Secretary of Homeland Security to the
				Congress under subparagraph (E), the Secretary of Homeland Security, in
				consultation with the Secretary of State, shall deny admission to any citizen,
				subject, national, or resident of that country who has received a nonimmigrant
				visa pursuant to section 101(a)(15).
							(C)ExceptionSubparagraphs
				(A) and (B) do not apply if the Secretary of State determines that the life or
				freedom of the visa applicant or individual seeking admission would be
				threatened in the country listed under subparagraph (E).
							(D)Effect of
				unauthorized issuanceAny visa issued in violation of this
				paragraph shall be null and void.
							(E)Quarterly
				reportsNot later than 90 days after the date of the enactment of
				this Act, and every 3 months thereafter, the Secretary of Homeland Security
				shall submit a report to the Congress that—
								(i)lists all the
				countries that deny or unreasonably delay the acceptance of at least 10 percent
				of the total number of aliens who—
									(I)are physically
				present in the United States;
									(II)are a citizen,
				subject, national, or resident of such country; and
									(III)have received a
				final order of removal; and
									(ii)includes the
				total number of aliens described under clause (i), organized by—
									(I)name;
									(II)country;
									(III)detention
				status; and
									(IV)criminal
				status.
									(F)Compliance with
				repatriationIf the Secretary of Homeland Security determines
				that a country listed in the quarterly report under subparagraph (E) has
				accepted each alien listed with respect to that country under subparagraph
				(E)(ii), the country shall be removed from the list in the next quarterly
				report submitted under subparagraph (E) and shall not be subject to the
				sanctions described in this paragraph, unless subparagraph (E) applies to such
				country with respect to another alien.
							(G)Denies or
				unreasonably delays
								(i)In
				generalExcept as provided under clause (ii), in this paragraph,
				a country denies or unreasonably delays the acceptance of an alien
				who is a citizen, subject, national, or resident of the country if the country
				does not accept the alien within the removal period.
								(ii)Alien that may
				not be removedFor purposes of clause (i), a country does not
				deny or unreasonably delay the acceptance of an alien who is a citizen,
				subject, national, or resident of the country if such alien may not be removed
				pursuant to this
				section.
								.
				213.Additional ICE
			 detention space
				(a)In
			 generalThe Secretary of Homeland Security shall make
			 arrangements for the availability of 10,000 additional beds for detaining
			 aliens taken into custody by immigration officials.
				(b)ImplementationEfforts
			 shall be made to—
					(1)contract private
			 facilities whenever possible to promote efficient use and to limit the Federal
			 Government’s maintenance of and liability for additional infrastructure;
					(2)utilize State and
			 local facilities for the provision of additional beds; and
					(3)utilize BRAC
			 facilities or active duty facilities.
					(c)ConstructionThe
			 Department of Homeland Security shall construct facilities as necessary to meet
			 the remainder of the 10,000 new beds to be provided.
				214.Additional
			 immigration judgeships and law clerks
				(a)JudgeshipsThe
			 Attorney General shall create and fill twenty additional Immigration Judgeships
			 within 6 months after the date of enactment of this Act.
				(b)ClerkshipsThe
			 Attorney General shall also ensure that for every 2 Immigration Judges there
			 shall be no fewer than one law clerk dedicated to assisting Immigration
			 Judges.
				215.Additional ICE
			 prosecutorsThe Secretary
			 shall increase by sixty the number of full-time trial attorneys working for the
			 Immigration and Customs Enforcement Office of the Principal Legal
			 Advisor.
			216.Ensuring the
			 safety of ICE officers and agents
				(a)Body
			 armorThe Secretary shall ensure that every Immigration and
			 Customs Enforcement deportation officer and immigration enforcement agent on
			 duty is issued high-quality body armor that is appropriate for the climate and
			 risks faced by the agent. Enough body armor must be purchased to cover every
			 agent in the field.
				(b)WeaponsThe
			 Secretary shall ensure that Immigration and Customs Enforcement deportation
			 officers and immigration enforcement agents are equipped with weapons that are
			 reliable and effective to protect themselves, their fellow agents, and innocent
			 third parties from the threats posed by armed criminals. Such weapons shall
			 include, at a minimum, standard-issue handguns, M–4 (or equivalent) rifles, and
			 Tasers.
				217.ICE Advisory
			 Council
				(a)EstablishmentAn
			 ICE Advisory Council shall be established within 3 months of enactment of this
			 Act.
				(b)MembershipThe
			 ICE Advisor Council shall be comprised of seven members.
					(1)Members are to be
			 appointed in the following manner:
						(A)One member shall
			 be appointed by the President;
						(B)One member shall
			 be appointed by the Chairman of the Judiciary Committee of the House of
			 Representatives;
						(C)One member shall
			 be appointed by the Chairman of the Judiciary Committee of the Senate;
						(D)One member shall
			 be appointed by the Local 511, the ICE prosecutor’s union; and
						(E)Three members
			 shall be appointed by the National Immigration and Customs Enforcement
			 Council.
						(2)Members shall
			 serve renewable, 2-year terms.
					(3)Membership shall
			 be voluntary and non-remunerated, except that members will receive
			 reimbursement from ICE for travel and other related expenses.
					(4)Members who are
			 employed by ICE shall be protected from retaliation by their supervisors,
			 managers, and other DHS employees for their participation on the
			 Council.
					(c)PurposeThe
			 purpose of the Council is to advise the Congress and the Director of
			 Immigration and Customs Enforcement on issues including the following:
					(1)The current status
			 of ICE immigration enforcement efforts, including prosecutions and removals,
			 the effectiveness of such efforts, and how enforcement could be
			 improved;
					(2)The effectiveness
			 of cooperative efforts between ICE and other law enforcement agencies,
			 including additional types of enforcement activities that ICE should be engaged
			 in, such as State and local criminal task forces;
					(3)Personnel,
			 equipment, and other resource needs of ICE field personnel;
					(4)Improvements that
			 should be made to ICE’s organizational structure, including whether the
			 position of immigration enforcement agent should be merged into the deportation
			 officer position; and
					(5)The effectiveness
			 of specific enforcement policies and regulations promulgated by ICE
			 Headquarters, and whether other enforcement priorities should be
			 considered.
					(d)ReportsThe
			 Council shall provide quarterly reports to the Chairmen and Ranking Members of
			 the Judiciary Committees of the Senate and the House of Representatives and to
			 the Director of Immigration and Customs Enforcement. The Council members shall
			 meet directly with the Chairmen and Ranking Members (or their designated
			 representatives) and with the Director to discuss their reports every 6
			 months.
				IIIGaining
			 Operational Control of America’s Borders
			301.Automated
			 entry-exit control system
				(a)SystemNot
			 later than 2 years after the date of the enactment of this Act, the Secretary
			 shall develop the biometric automated entry and exit control system required by
			 Sec. 110 of the Illegal Immigration Reform and Immigrant Responsibility Act of
			 1996 (Public Law 104–208), which was duly enacted by Congress and signed into
			 law.
				(b)Pilot exit
			 programsNot later than 6 months after the date of enactment of
			 this Act, the Secretary shall establish biometric exit pilot programs at a
			 minimum of 10 land ports of entry, including at least two each in California,
			 Arizona, New Mexico, and Texas, and at least two on the United States-Canada
			 border.
				(c)PurposeSuch
			 pilot programs, at a minimum shall match all nonimmigrant visa holders who
			 depart the United States through the pilot port with their initial entry into
			 the United States and report whether they departed within the terms of their
			 visas.
				(d)DHS
			 ReportThe Secretary shall report to Congress no later than one
			 year after the date of enactment of this Act, and every 6 months thereafter, on
			 the effectiveness of the pilot programs, including—
					(1)what percentage of
			 aliens leaving the United States through the pilot ports were tracked through
			 the pilot;
					(2)what percentage of
			 tracked aliens violated the duration of their visas; and
					(3)the rate of visa
			 compliance by nonimmigrant visa type.
					(e)GAO
			 ReportThe General Accountability Office shall report to Congress
			 no later than one year after the date of enactment of this Act on the
			 effectiveness of the pilot programs and recommendations for improving their
			 effectiveness and expanding them nationwide.
				302.Measuring
			 border security
				(a)In
			 generalThe Department of Homeland Security shall assess the
			 effectiveness of border enforcement strategies and tools by using the metric of
			 operational control.
				(b)Operational
			 Control DefinedIn this section, the term operational
			 control means the prevention of all unlawful entries into the United
			 States, including entries by terrorists, other unlawful aliens, instruments of
			 terrorism, narcotics, and other contraband.
				(c)DHS
			 reportNot later than 1 year after the date of the enactment of
			 this Act and annually thereafter, the Secretary shall submit to Congress a
			 report on the progress made toward achieving and maintaining operational
			 control over the entire international land and maritime borders of the United
			 States in accordance with this section.
				(d)GAO
			 reportNot later than 1 year after the date of the enactment of
			 this Act and annually thereafter, the General Accountability Office shall
			 submit to Congress a report on the progress made toward achieving and
			 maintaining operational control over the entire international land and maritime
			 borders of the United States in accordance with this section.
				303.National
			 strategy to achieve operational control of America’s borders
				(a)Requirement for
			 national strategyThe Secretary, in consultation with the heads
			 of other appropriate Federal agencies, shall develop a national strategy to
			 secure the borders that describes actions to be carried out to achieve
			 operational control over all ports of entry into the United States and the
			 international land and maritime borders of the United States by December 31,
			 2015.
				(b)ContentThe
			 national strategy to secure the borders shall include the following:
					(1)An assessment of
			 the threats posed by terrorists and terrorist groups that may try to infiltrate
			 the United States at locations along the international land and maritime
			 borders of the United States.
					(2)A
			 risk assessment for all United States ports of entry and all portions of the
			 international land and maritime borders of the United States that includes a
			 description of activities being undertaken—
						(A)to prevent the
			 entry of terrorists, other unlawful aliens, instruments of terrorism,
			 narcotics, and other contraband into the United States; and
						(B)to protect
			 critical infrastructure at or near such ports of entry or borders.
						(3)An assessment of
			 the most appropriate, practical, and cost-effective means of defending the
			 international land and maritime borders of the United States against threats to
			 security and illegal transit, including intelligence capacities, technology,
			 equipment, personnel, and training needed to address security
			 vulnerabilities.
					(4)An assessment of
			 staffing needs for all border security functions, taking into account threat
			 and vulnerability information pertaining to the borders and the impact of new
			 security programs, policies, and technologies.
					(5)A
			 description of the border security roles and missions of Federal Government,
			 State government, local government, and tribal authorities, and recommendations
			 regarding actions the Secretary can carry out to improve coordination with such
			 authorities to enable border security and enforcement activities to be carried
			 out in a more efficient and effective manner.
					(6)An assessment of
			 existing efforts and technologies used for border security and the effect of
			 the use of such efforts and technologies on the safety, civil rights, private
			 property rights, privacy rights, and civil liberties, including the effects on
			 Americans living in the border region and local, State, and Federal law
			 enforcement officers working in the border region.
					(7)A
			 prioritized list of research and development objectives to enhance the security
			 of the international land and maritime borders of the United States.
					(8)An assessment of
			 additional detention facilities and beds that are needed to detain unlawful
			 aliens apprehended at United States ports of entry or along the international
			 land borders of the United States.
					(9)A
			 schedule for the implementation of the security measures described in said
			 strategy, including a prioritization of security measures, realistic deadlines
			 for addressing the security and enforcement needs, an estimate of the resources
			 needed to carry out such measures, and a description of how such resources
			 should be allocated.
					(c)ConsultationIn
			 developing the national strategy for border security, the Secretary shall
			 consult with representatives of—
					(1)State, local, and
			 tribal governmental authorities with responsibility for locations along the
			 international land and maritime borders of the United States; and
					(2)appropriate
			 private sector entities, nongovernmental organizations, and affected
			 communities that have expertise in areas related to border security.
					(d)CoordinationThe
			 national strategy for border security shall be consistent with the National
			 Strategy for Maritime Security developed pursuant to Homeland Security
			 Presidential Directive 13, dated December 21, 2004.
				(e)Submission to
			 Congress
					(1)StrategyNot
			 later than December 31, 2013, the Secretary shall submit to Congress the
			 national strategy to achieve operational control of U.S. borders.
					(2)UpdatesThe
			 Secretary shall submit to Congress any update of such strategy that the
			 Secretary determines is necessary, not later than 30 days after such update is
			 developed.
					(f)Immediate
			 actionNothing in this section may be construed to relieve the
			 Secretary of the responsibility to take all actions necessary and appropriate
			 to achieve and maintain immediate operational control over the entire
			 international land and maritime borders of the United States.
				304.Improving
			 border technology
				(a)Equipment
			 sharing between department of homeland security and department of
			 defenseThe Secretaries of these 2 departments shall develop and
			 implement a plan to use authorities provided to the Secretary of Defense under
			 chapter 18 of title 10, United States Code, to increase the availability and
			 use of Department of Defense equipment, including unmanned aerial vehicles,
			 tethered aerostat radars, and other surveillance equipment, to assist the
			 Secretary in carrying out surveillance activities conducted at or near the
			 international land borders of the United States to prevent illegal
			 immigration.
				(b)ReportNot
			 later than 6 months after the date of enactment of this Act (and then annually
			 from that point), the Secretary and the Secretary of Defense shall submit to
			 Congress a report that contains—
					(1)a
			 description of the current use of Department of Defense equipment to assist the
			 Secretary in carrying out surveillance of the international land borders of the
			 United States and assessment of the potential risks to citizens of the United
			 States and key foreign policy interests associated with the use of such
			 equipment;
					(2)the plan developed
			 under subsection (a) to increase the use of Department of Defense equipment to
			 assist such surveillance activities; and
					(3)a
			 description of the types of equipment and other support to be provided by the
			 Secretary of Defense under such plan during the 1-year period beginning on the
			 date of the submission of the report.
					(c)Secure
			 communicationThe secretary shall, as expeditiously as
			 practicable, develop and implement a plan to improve the use of satellite
			 communications and other technologies to ensure clear and secure 2-way
			 communication capabilities—
					(1)among all Border
			 Patrol agents conducting operations between ports of entry;
					(2)between Border
			 Patrol agents and their respective Border Patrol stations; and
					(3)between all
			 appropriate law enforcement agencies of the Department and State, local, and
			 tribal law enforcement agencies.
					(d)Other technology
			 upgradesThe Secretary shall purchase and implement new
			 technology to secure the borders, including, but not limited to drones,
			 infrared cameras, sensors, mobile lighting units, radar and infrared
			 heat.
				305.Ensuring the
			 safety of border patrol agents
				(a)Body
			 armorThe Secretary shall ensure that every agent on duty is
			 issued high-quality body armor that is appropriate for the climate and risks
			 faced by the agent. Enough body armor must be purchased to cover every agent in
			 the field.
				(b)WeaponsThe
			 Secretary shall ensure that agents are equipped with weapons, including
			 long-guns, that are reliable and effective to protect themselves, their fellow
			 agents, and innocent third parties from the threats posed by armed criminals.
			 The Secretary shall ensure that the policies of the Department authorize all
			 agents to carry weapons that are suited to the potential threats that they
			 face, and that all agents receive appropriate training in the use of such
			 weapons.
				
